DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on February 9, 2021. 
3.	Claims 1-19 are pending.

Continued Examination Under 37 CFR 1.114
4.	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on February 9, 2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments

5.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.
Claim Objections
6.	Claim 19 is objected to because of the following informalities:  Claim 19 recites “the method” the claim depends on a “non-transitory” method.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KILARU; Satish Chandra ;   et al. (US 2017/0235647), hereinafter “Kilaru”.
As per Claim 1, Kilaru further discloses: 
A method, comprising performing the following operations: connecting, by a client, to a fileserver of a data protection system; initiating, by an application hosted at the client, a filesystem operation that is associated with a master pseudofs of the fileserver, and the master pseudofs comprises a non-virtual filesystem that is accessible by the client; (Par [0117], “Exchange Public Folder data agent 142 to back up the Exchange Public Folders; and (4) a Microsoft Windows File System data agent 142 to back up the file system of client computing device 102. In this example, these specialized data agents 142 are treated as four separate data agents 142 even though they operate on the same client computing device 102.” And see par [0259], “Storage manager 240 can include a pseudo-client manager 217, which coordinates the process by, among other things, communicating information relating to client computing device 202 and application 210 (e.g., application type, client computing device identifier, etc.) to data agent 242, obtaining appropriate NFS path data from the data agent 242 (e.g., NFS path information), and delivering such data to client computing device 202.”) creating, at the client, a client-specific pseudofs that comprises only those nodes of the master pseudofs that the client is authorized to access, (Par [0184], “ a master storage manager 140 may track the status of subordinate cells, such as the status of jobs, system components, system resources, and other items, by communicating with storage managers 140 (or other components) in the respective storage operation cells. Moreover, the master storage manager 140” and par [0285], “the pseudo-client manager 324 may further create and maintain a storage policy for each pseudo-client. Such a storage policy may specify how frequently the data associated with the pseudo-client is to be backed up. For example, the storage policy may specify that the application 314 is to export its application data to a designated local directory or a shared NFS directory every hour, at a specific time of date”) and the client-specific pseudofs comprises a virtual filesystem whose configuration is derived from a configuration of the non-virtual filesystem of the master pseudofs; and performing, at the client, the filesystem operation using the client-specific pseudofs. (Par [0153], “In some embodiments, a snapshot may exist as a virtual file system, parallel to the actual file system. Users in some cases gain read-only access to the record of files and directories of the snapshot. By electing to restore primary data 112 from a snapshot taken at a given point in time, users may also return the current file system to the state of the file system that existed when the snapshot was taken.” And par [0284-0285], “The pseudo-client manager 324 may associate each pseudo-client with one or more parameters such as pseudo-client ID, identity and/or type of the client computing device…”).
As per Claim 2, the rejection of Claim 1 is incorporated and Kilaru further discloses: wherein creating the client-specific pseudofs comprises traversing, by the client, a master tree associated with the master pseudofs and identifying, by the client, one or more nodes of the master tree that the client is authorized to access. (Claim 13, “wherein the network path information is a unique string that identifies a network directory accessible by the client computing device according to a network file system (NFS) protocol” and See Figures 2A and 3-4).
As per Claim 3, the rejection of Claim 1 is incorporated and Kilaru further discloses: wherein nodes of the master pseudofs that the client is not authorized to access are not visible to the client. (Par [0064], “groups, access control lists (ACLs),” “Access control lists” provide specific information according to authorization). 
As per Claim 4, the rejection of Claim 1 is incorporated and Kilaru further discloses: wherein the client-specific pseudofs does not exist separately from the master pseudofs. (Par [0117], “Exchange Public Folder data agent 142 to back up the Exchange Public Folders; and (4) a Microsoft Windows File System data agent 142 to back up the file system of client computing device 102. In this example, these specialized data agents 142 are treated as four separate data agents 142 even though they operate on the same 
As per Claim 5, the rejection of Claim 1 is incorporated and Kilaru further discloses: wherein the filesystem operation performed at the client comprises one or more of a read operation, a write operation, a delete operation, or a restore operation. (Par [0063], “Thus, client computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112. Primary data 112 is generally in the native format of the source application 110.” And par [0121])
As per Claim 6, the rejection of Claim 1 is incorporated and Kilaru further discloses: further comprising automatically updating, by the client, the client-specific pseudofs to reflect a change involving an export that the client was previously authorized to access. (Par [0184], “Moreover, the master storage manager 140 may also track status by receiving periodic status updates from the storage managers 140 (or other components) in the respective cells regarding jobs, system components, system resources, and other items. In some embodiments, a master storage manager 140 may store status information and other information regarding its associated storage operation cells and other system information in its management database 146 and/or index 150 (or in another location).” And See Figure 4-6).
As per Claim 7, the rejection of Claim 1 is incorporated and Kilaru further discloses: wherein information concerning a change to the master pseudofs is communicated automatically by the master pseudofs to the client-specific pseudofs at the client.  (Par [0184], “master storage manager” and par [0311], “The data agent 308 identifies the pseudo-client associated with the data based on the information associated with the shared NFS directory” and see Figures 5-6).
As per Claim 8, the rejection of Claim 7 is incorporated and Kilaru further discloses: wherein the change to the master pseudofs concerns one or more of addition of an export, removal of an export, or a change to an export access control list (ACL). (Par [0064], “user permissions, owners, groups, access control lists (ACLs)”) and par [0276], “The application 314 may be capable of executing commands according to standard protocols such as the NFS protocol. For example, the application 314 may be configured to execute a series of commands to export the application data associated with the application 314 to a local directory or a remote storage location. In such an example, the application 314 may execute a mount command provided by the NFS protocol to mount a shared NFS directory implemented by another computing device (e.g., the data agent 308, the media agent 310, or the secondary storage device 312) and copy or export its application data onto the mounted NFS directory according to a storage policy specified by the storage manager 306.”).
As per Claim 9, the rejection of Claim 1 is incorporated and Kilaru further discloses: further comprising allowing the client-specific pseudofs to age out. (Par [0230], “In some cases, storage manager 140 may update its index 150 to include some or all of 
As per Claim 10, the rejection of Claim 1 is incorporated and Kilaru further discloses: further comprising validating, by the client, the client-specific pseudofs against the master pseudofs. (Par [0184], “The master storage manager 140 or other component may also determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied, such as where a storage threshold is met for a particular volume, or where inadequate protection exists for certain data.” Determining if certain storage related criteria are satisfied.).
As per Claims 11-19, being the non-transitory medium and device claims corresponding to the method claims 1-10  respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-10 and further Kilaru discloses: (Title and Abstract).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158